MEMORANDUM **
Luis Alberto Leyva-Corral appeals from his sentence for conspiracy to distribute methamphetamine, challenging two of the conditions of supervised release. We have jurisdiction pursuant to 28 U.S.C. § 1291, and we affirm.
Leyva-Corral first contends that the district court imposed a condition of supervised release that impermissibly permits the probation officer to decide how many drug tests he must take during his supervised release. We conclude that, even assuming there was error, the drug test condition does not rise to the level of plain error because it neither affects substantial rights nor impugns the fairness, integrity or public confidence of the public proceedings as a whole. See United States v. Maciel-Vasquez, 458 F.3d 994, 996 (9th Cir.2006).
Leyva-Corral also contends that it was impermissible for the district court to impose a condition of supervised release that requires him to disclose financial information upon request. We disagree and conclude that the condition is reasonably related to the need to protect the public and deter future crimes and also is reasonably related to the nature and circumstances of the offense and the history and characteristics of the defendant. See United States v. Rearden, 349 F.3d 608, 618 (9th Cir.2003) (recognizing that the district court has discretion to order special conditions of supervised release pursuant to 18 U.S.C. § 3583(d) if the conditions are reasonably related to the factors set forth in 18 U.S.C. § 3553(a)).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.